Case 2:20-cv-01282-JS-ST Document 16 Filed 03/16/21 Page 1 of 3 PageID #: 86



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
JM HUNTINGTON MOTORS, LLC,
doing business as
HUNTINGTON FORD LINCOLN,

                         Plaintiff,
                                                       ADOPTION ORDER
             -against-                                 20-CV-1282(JS)(ST)

EDUARD KAVALERCHIK,

                    Defendant.
-----------------------------------------X
APPEARANCES
For Plaintiff:      Matthew A. Brown, Esq.
                    Robert F. Milman, Esq.
                    Milman Labuda Law Group PLLC
                    3000 Marcus Avenue, Suite 3W8
                    New Hyde Park, New York 11042

For Defendant:           No appearances

SEYBERT, District Judge:

             Plaintiff JM Huntington Motors, LLC, doing business as

Huntington    Ford   Lincoln      (“Plaintiff”),    commenced   this   action

against   defendant      Eduard   Kavalerchik   (“Defendant”),    asserting

claims under the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C.

§ 1030 et seq., and New York state law.            (See Compl., ECF No. 1.)

Defendant failed to answer or otherwise response to the Complaint,

and on May 29, 2020, Plaintiff filed a motion for a default

judgment against Defendant.         (Mot., ECF No. 10.)    On June 1, 2020,

this Court referred the motion to Magistrate Judge Steven Tiscione

for a report and recommendation.         (June 1, 2020 Elec. Order.)
Case 2:20-cv-01282-JS-ST Document 16 Filed 03/16/21 Page 2 of 3 PageID #: 87



             On February 19, 2021, Judge Tiscione issued a Report and

Recommendation (“R&R”) recommending that the Court grant in part

and deny in part Plaintiff’s motion.              (See generally R&R, ECF No.

14.) Specifically, Judge Tiscione recommended that the Court grant

the motion with respect to Plaintiff’s breach of contract claim

(id. at 6-7) and deny the motion with respect to Plaintiff’s CFAA,

quasi-contract, and conversion claims (id. at 5-6, 7-10).                   Judge

Tiscione     also   recommended    that      the      Court   award   Plaintiff:

(1) $13,257.00 in compensatory damages; (2) $569.95 in litigation

costs; (3) pre-judgment interest accruing at a rate of $3.29 per

day from August 20, 2019 until the date judgment is entered; and

(4) post-Judgment interest calculated pursuant to 28 U.S.C. §

1961.   (Id. at 11-12.)      On February 19, 2021, Plaintiff served the

R&R to Defendant at his last known addresses.                  (Aff. Serv., ECF

No. 15.)

             The time to object has expired and no objections to the

R&R have been filed.        Upon careful review and consideration, the

Court   finds    Judge    Tiscione’s   R&R       to   be   comprehensive,   well-

reasoned, and free of clear error.           Accordingly, the Court ADOPTS

the R&R (ECF No. 14) in its entirety and Plaintiff’s motion for a

default judgment (ECF No. 10) is GRANTED as to the breach of

contract claim and DENIED as to the CFAA, quasi-contract, and

conversion      claims.     Plaintiff       is    awarded     (1) $13,257.00   in

compensatory damages; (2) $569.95 in litigation costs; (3) pre-


                                        2
Case 2:20-cv-01282-JS-ST Document 16 Filed 03/16/21 Page 3 of 3 PageID #: 88



judgment interest accruing at a rate of $3.29 per day from August

20, 2019 until the date judgment is entered; and (4) post-Judgment

interest calculated pursuant to 28 U.S.C. § 1961.

           The Clerk of the Court is respectfully directed to enter

judgment accordingly and mark this case CLOSED.



                                         SO ORDERED.



                                         /s/ JOANNA SEYBERT   ______
                                         Joanna Seybert, U.S.D.J.

Dated: March   16 , 2021
       Central Islip, New York




                                     3
